DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a use claim that is an “improper definition of a process”. The claim also recites multiple statutory categories within the single claim including the attempt to claim a process of “The use of fluorescent nanoparticles to detect a crack or craze line in a tooth” and the composition of matter based intended use limitations of “fluorescent nanoparticles for use as an agent for the detection of a crack or craze line in a tooth; or, fluorescent nanoparticles for use in detecting a crack or craze line in a tooth.” Therefore, the claim fails step 1 of the subject matter eligibility flow chart (see MPEP § 2106 (III)) as it is directed not to “a process, machine, manufacture, or composition of matter” but rather directed to a process and a composition of matter. For these reasons, independent claim 8 is rejected under 35 U.S.C. 101. (see also MPEP §2173.05(q) for rejection of “use” claims under 35 U.S.C. 101) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “in an elongated pattern” is stated in lines 5-6. It is unclear how the fluorescent response from the tooth could be observed in an elongated pattern and whether it refers to a method of viewing the tooth over time or whether it is determining a particular distribution of the fluorescent response on the surface of the tooth. Therefore the claim does not provide sufficient clarity to whether the limitation modifies how the “observing” is performed or whether it is a particular feature to be observed of the fluorescent response. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claim 8, the claim states the limitations “the use of fluorescent nanoparticles to detect a crack or craze line in a tooth; fluorescent nanoparticles for use as an agent for the detection of a crack or craze line in a tooth; or, fluorescent nanoparticles for use in detecting a crack or craze line in a tooth” in lines 1-3. This forms a use claim with claim language that attempts to claim a process without setting forth any steps involved in the process and is indefinite (see MPEP §2173.05(q)). The claim merely recites a use of fluorescent nanoparticles to detect a crack or craze line in a tooth without any active, positive steps delimiting how this use is actually practiced. For these reasons, the claim is indefinite and is rejected.   
Claim 8 recites the limitation "the detection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore dependent claims 2-7 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, N., et al. (“Nanoparticle-Based Targeting and Detection of Microcavities,” Advanced Healthcare Materials. Vol 6, 2016. P. 1-9) hereinafter Jones (see attached NPL reference for citations).
Regarding claim 8, primary reference Jones teaches:
The use of fluorescent nanoparticles to detect a crack or craze line in a tooth; 
fluorescent nanoparticles for use as an agent for the detection of a crack or craze line in a tooth; or, fluorescent nanoparticles for use in detecting a crack or craze line in a tooth (pages 2-7, 3. Results and Discussion and 4. Conclusion, provide teachings to fluorescent nanoparticles that have the same structure of the nanoparticles in the applicant’s specification (including starch based cationic nanoparticles of Jones, page 2, 3.1. Chemical Modification and Analysis) and which are disclosed in the applicant’s specification as being configured for detecting cracks or craze lines in teeth. Therefore, the nanoparticles of Jones would be configured for the claimed intended use of claim 8; see Jones, figure 3 showing the nanoparticles applied to the teeth; In addition, each of the limitations of claim 8 is recited in the alternative and “for use” amounts to an intended use of the fluorescent nanoparticles. Therefore, the nanoparticles as taught by Jones are configured for the claimed use and anticipate the limitations of the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Im (WO2017010817A1) hereinafter Im (see attached WO reference with English translations for citations). 
Regarding claim 1, primary reference Jones teaches:
A method of detecting, locating, viewing, or diagnosing a dental condition in a tooth (pages 2-7, 3. Results and Discussion and 4. Conclusion, provide teachings to viewing, detecting and diagnosing dental caries and lesions) comprising the steps of, 
applying fluorescent nanoparticles to the tooth (page 2, 2. Materials, include the fluorescent nanoparticles; pages 2-7, 3. Results and Discussion and 4. Conclusion, provide teachings to applying fluorescent nanoparticles to the tooth for analysis; see figure 3 showing the nanoparticles applied to the teeth); 
applying light in the excitation range of the fluorescent nanoparticles to the tooth (page 2, col 1, paragraphs 2-3, “Using fluorescein, carious lesions can be identified using a standard dental composite curing light, commonly used in dental offices”; page 5, col 1-2 teach to the use of the curing light for highlighting of the fluorescence of the nanoparticles; figure 3; page 7, 4. Conclusion); and, 
observing the presence of a fluorescent response from the tooth in an elongated pattern (pages 2-7, 3. Results and Discussion and 4. Conclusion, provide teachings to observing the fluorescent response from the tooth in various elongate patterns as shown in figure 3).
Primary reference Jones fails to teach to using the applied fluorescing substance to detect, locate, view or diagnose a crack or craze line in a tooth. 
However, the analogous art of Im of a luminescing based teeth analysis method using applied phosphor materials (abstract) teaches:
Detecting microcracks in the teeth by using a phosphor emitting light substance applied to the teeth (pages 3-4, discuss the use of the fluorescence substance to be applied to the tooth, be deposited into the microcracks, and be viewed to differentiated between cracked and healthy teeth; see also pages 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluorescent based cavity analysis system of Jones to incorporate the fluorescent illumination-based analysis of dental cracks as taught by Im because cracks in teeth can substantially progress and lead to intrusive tooth extractions rather than early interventions (Im, page 1, paragraphs 5-6). By using the fluorescent material at an early stage, healthy teeth can be identified because the fluorescent material will not be deposited into the microcracks and subsequently emit light from the unhealthy teeth (Im, page 4, paragraphs 7-9). This simplifies the overall diagnosis process and can easily distinguish between cracked and healthy teeth. 
Regarding claim 2, the combined references of Jones and Im teach all of the limitations of claim 1. Primary reference Jones further teaches:
comprising cleaning the tooth before applying fluorescent nanoparticles to the tooth (page 2, col 1, paragraph 2, “after cleaning the teeth” the nanoparticles could be used; page 8, col 2, includes teachings to the preparation of teeth which involves cleaning the tooth before applying the nanoparticles).
Regarding claim 3, the combined references of Jones and Im teach all of the limitations of claim 1. Primary reference Jones further teaches:
wherein the nanoparticles are cationic (abstract; page 2, 3. Results and Discussion, includes the teaching of cationic particles to be prepared and applied to the teeth; figure 1, cationic particles; see also pages 4-7 which further detail the use of the cationic nanoparticles).
Regarding claim 4, the combined references of Jones and Im teach all of the limitations of claim 1. Primary reference Jones further teaches:
wherein the nanoparticles are dispersed in an aqueous liquid or a gel (page 3, col 1, paragraph 1, gel structure of the starch particles; page 8, col 1, further provides support to the particle characterization being in a saline solution which is considered to be an aqueous liquid).
Regarding claim 5, the combined references of Jones and Im teach all of the limitations of claim 1. Primary reference Jones further teaches:
comprising rinsing the tooth after applying the fluorescent nanoparticles to the tooth (page 8, col 2, rinsing of the tooth occurs after applying the cationic nanoparticles to wash away the particles, see paragraph 4).
Regarding claim 6, the combined references of Jones and Im teach all of the limitations of claim 1. Primary reference Jones further teaches:
wherein the fluorescent response is observed by eye, optionally through a protective filter (page 5, col 1, the particles produce contrast even to the naked eye).
Regarding claim 7, the combined references of Jones and Im teach all of the limitations of claim 1. Primary reference Jones further teaches:
wherein the tooth is observed with a sensor, camera or other imaging device (pages 2-7, 3. Results and Discussion and 4. Conclusion, provide teachings to observing the fluorescent response from the tooth in various ways including using a sensor or camera as shown in particular in figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolfbeis, O., (“An overview of nanoparticles commonly used in fluorescent bioimaging,” Royal Society of Chemistry. Vol 44, 2015. P. 4743-4768) teaches to the use of fluorescent nanoparticles for use in biological imaging systems of cells or in vivo tissue structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791